DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/107835 09/25/2019.
                                              Preliminary amendment
3.   Preliminary amendment filed on 03/06/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification, and claims 3, 5, 7, and 13-15 have been amended and claims 1-2, 4, 6, 8-12, and 16-20 have been remained.
       Claims 1-20 are currently pending in the application.
                                                     Oath/Declaration
4.    The oath/declaration filed on 07/16/2020 is acceptable.
                                        Information Disclosure Statement
5.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 11/01/2021.
                                               Examiner’s Amendment

6.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.

         The title of the application has been amended as follows

                                Examiner’s Statement of Reasons for Allowance
7.     Claims 1-20 are allowed.
8.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a display substrate having a display area and a peripheral area, comprising a first separation pillar in the peripheral area and on the base substrate, the first separation pillar forming a first enclosure substantially surrounding a first area; wherein the first separation pillar comprises a plurality of metal layers and a plurality of insulating layers alternately stacked on the base substrate; wherein a width of a respective one of the plurality of insulating layers along a cross-pillar direction across the first enclosure and from the display area toward the first separation pillar is greater than a width of a respective one of the plurality of metal layer along the cross-pillar direction, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-15 are directly or indirectly depend on the independent claim 1.

         None of the prior art teaches a method of fabricating a display substrate having a display area and a peripheral area, comprising forming a first separation pillar in the peripheral area and on the base substrate, the first separation pillar forming a first enclosure substantially surrounding a first area; wherein forming the first separation pillar comprises forming a plurality of metal layers and a plurality of insulating layers alternately stacked on the base substrate; wherein a width of a respective one of the plurality of insulating layers along a cross-pillar direction across the first enclosure and from the display area toward the first separation pillar is greater than a width of a respective one of the plurality of metal layer along the cross-pillar direction, in combinations with the other steps as cited in the independent claim 16.
          Claims 17-20 are directly or indirectly depend on the independent claim 16.
                                                     Cited Prior Arts
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM et al. (U.S. Publication No. 2020/0013849 A1), SEO et al. (U.S. Publication No. 2020/0135835 A1). LEE et al. (U.S. Publication No. 2019/0355930 A1) and GONG et al. (U.S. Publication No. 2019/0207157 A1).
                                                       Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/PHUC T DANG/Primary Examiner, Art Unit 2892